December 22, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
         CEDRIC AUTHORLEE AND KENNETH PATTERSON, Appellants

NO. 14-11-00413-CV                        V.

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY, Appellee
                      ____________________



This cause, an appeal from the judgment in favor of appellee, Metropolitan Transit
Authority of Harris County, signed April 29, 2011, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for proceedings
in accordance with the court's opinion.

      We order appellee, Metropolitan Transit Authority of Harris County, to pay all
costs incurred in this appeal.     We further order this decision certified below for
observance.